Citation Nr: 0522782	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  03-16 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 24, 1996 
for the grant of a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from March 1944 to 
October 1945.  

The veteran served on active military duty from March 1944 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  In that decision, the RO granted a 
total disability rating based on individual unemployability, 
effective from April 24, 1996.  Following receipt of 
notification of the decision, the veteran perfected a timely 
appeal with respect to the issue of entitlement to an earlier 
effective date for the grant of this award.  

In September 2004, the Board denied the veteran's earlier 
effective date claim.  In March 2005, the Court granted a 
Joint Motion To Vacate And Remand (Joint Motion) and remanded 
the matter to the Board.  


FINDINGS OF FACT

1.  On April 24, 1996, the RO received from the veteran a 
claim for an increased rating for his service-connected acne 
with extensive keloid.  

2.  On August 5, 2002, the RO received from the veteran a 
claim for a total disability rating based on individual 
unemployability.  

3.  An November 19, 2002 VA skin diseases (other than scars) 
examination demonstrated the presence of impressive actinic 
damage on the veteran's face and both upper extremities; 
moderate keloidal papules, scarring, and hyperpigmentation on 
his face; as well as very unusual and very impressive white 
pseudoscars on his face, chest, back, both upper extremities, 
and both lower extremities.  

4.  In decision dated on December 16, 2002, the RO redefined 
the veteran's service-connected skin disorder as acne with 
keloid formation, actinic keratosis, and elastorrhexisa 
involving the head, face and neck as well as acne with keloid 
formation, actinic keratosis, and elastorrhexis of the trunk 
and extremities; awarded compensable evaluations of 
80 percent and 50 percent, respectively, for these 
service-connected disabilities, effective from April 24, 
1996; and granted a total disability rating based on 
individual unemployability, effective from April 24, 1996.  

5.  It was not factually ascertainable prior to April 24, 
1996 that the veteran's service-connected disability rendered 
him totally disabled rating due to individual 
unemployability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 24, 
1996 for the grant of a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in August 2003 and June 2004, the RO advised 
the veteran of the enactment of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for 
increase, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The December 2002 rating decision and the May 2003 statement 
of the case (SOC) notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim.  The May 2003 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notices 
provided to the appellant in August 2003 and June 2004 were 
not given prior to the first adjudication of the issue on 
appeal, the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the veteran responded 
(specifically in June 2004) that the RO had all relevant 
evidence.  

The veteran has not identified relevant outstanding records, 
and the RO obtained all pertinent VA and private records that 
were identified.  In his notice of disagreement, it was 
suggested that outstanding VA Medical Center (MC) records 
from the Little Rock facility may exist, though no dates of 
treatment were specified, and that outstanding unadjudicated 
claims for a total disability rating based on individual 
unemployability may exist, though no claims were identified.  
The Board has reviewed the record and finds that identified 
treatment records have been obtained and that no 
unadjudicated claims for total disability rating based on 
individual unemployability exist.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

On April 24, 1996, the RO received from the veteran a 
statement in which he expressed his desire to pursue a claim 
for an increased rating for his service-connected acne with 
extensive keloid.  In this document, the veteran reported 
that he was totally disabled as a result of his skin 
disorder.  At the time that the veteran filed this increased 
rating claim, his only service-connected disability was acne 
with extensive keloid for which a 50 percent evaluation had 
been in effect since January 1949.  

According to relevant evidence received during the current 
appeal, in May 1994, the veteran was hospitalized at a VA 
medical facility for approximately one-and-a-half weeks for 
treatment for post-operative low back pain.  During that 
time, he underwent a dermatological evaluation which 
reflected the presence of an actinic keratosis on his left 
temple as well as multiple actinic keratoses on both of his 
forearms.  

According to additional VA medical records, in July 1994, the 
veteran received follow-up treatment for actinic keratoses.  
A physical examination conducted at that time reflected right 
preauricular hyperpigmented plaque with scale on the 
veteran's face as well as several white scaly plaques on his 
arms.  The examiner assessed actinic keratoses of the face 
and arms and prescribed medication, including cream.  

In November 1994, the veteran received further follow-up VA 
treatment for his actinic keratoses.  Following a physical 
evaluation, the examiner concluded that the veteran's actinic 
keratoses were stable and that he (the veteran) was 
experiencing good results with his medication.  

Additionally, at a June 1995 VA outpatient treatment session, 
an examiner noted that the veteran had widespread scarring of 
his trunk and upper extremities.  The examiner concluded that 
the veteran's actinic keratoses had improved with his 
medication and recommended that he (the veteran) return for 
follow-up medical care in five months.  

In January 1996, the veteran received follow-up treatment for 
actinic keratoses and elastosis.  At that time, he reported 
having no complaints, and the examiner instructed him to 
return in six months.  

In a letter dated on April 10, 1996 and received at the RO on 
April 24, 1996, a private physician noted that she had 
treated the veteran for almost 20 years.  The doctor 
explained that the veteran's current skin problems were "a 
continuation of the skin condition that he has always had."  
This physician described the veteran's skin pathology as "a 
long-standing [and] previously existing skin problem."  

Subsequent VA medical records reflect treatment for, and 
evaluation of, the veteran's service-connected skin disorder.  
A VA dermatological examination conducted in August 1996 
reflected the presence of skin-colored stellate scar-like 
lesions over the chest down to the lower rib bargin, stellate 
scar-like lesions over the anterior chest wall down to the 
inferior rib border, lesions which are soft and compressible 
and do not feel like keloid material or a hypertrophic scar 
(and which appear to be similar to the ones on his chest) on 
his shoulders and upper back, several actinic keratoses, as 
well as severe solar damage including wrinkling, freckling, 
and abnormal texture changes.  The examiner concluded that 
the veteran reacts abnormally by forming severe elastotic 
material in the dermis which results in areas of scarring.  
The examiner provided an impression of severe solar damage.  

Additional VA medical records reflect outpatient treatment 
for an elastic tissue disorder in August 1996, actinic 
keratoses in October 1996 and April 1997, and an elastic 
tissue disorder not otherwise specified which was possibly 
secondary to severe sunburn in March and April 1998.  A VA 
dermatological examination conducted in October 1998 provided 
pertinent impressions of rosacea of the face, actinic 
keratoses, and rather extensive unusual elastotic change of 
the skin characterized as popular elastorrhexis.  Thereafter, 
in April 1999, the same examiner who had conducted the 
October 1998 evaluation again examined the veteran.  At the 
time of the April 1999 examination, the examiner concluded 
that he had found no changes in the veteran's dermatological 
condition.  

In May 2000, a VA physician reviewed the veteran's claims 
folder.  Thereafter, the doctor expressed his opinions that 
the veteran has papular elastorrhexis in addition to his 
service-connected skin disorder which is characterized as 
acne keloidalis.  Although the physician found these two 
disorders to be separate, the doctor also concluded that the 
veteran's papular elastorrhexis was "caused by or [is] 
secondary to" the service-connected acne keloid.  In support 
of this conclusion, the doctor cited the veteran's radiation 
therapy, which was his primary form of treatment for his skin 
problems in the late 1940s and early 1950s.  

In September 2000, the RO considered this relevant evidence.  
In particular, the RO granted service connection for papular 
elastorrhexis and awarded a 10 percent evaluation for this 
disorder, effective from April 24, 1996.  Additionally, the 
RO confirmed the 50 percent evaluation previously assigned to 
the service-connected acne with extensive keloid.  

In July 2002, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  The RO received this document on August 5, 
2002.  

On November 19, 2002, the veteran underwent a VA skin 
diseases (other than scars) examination.  A physical 
examination demonstrated impressive actinic damage on the 
veteran's face and both upper extremities; moderate keloidal 
papules, scarring, and hyperpigmentation on his face; as well 
as very unusual and very impressive white pseudoscars on his 
face, chest, back, both upper extremities, and both lower 
extremities (which the examiner explained was "somewhat 
similar to the plucked chicken skin that one would find with 
pseudoxanthoma elasticum).  The examiner provided impressions 
of resolved acne with moderate keloidal scarring, actinic 
damage, and moderate to severe papular elastorrhexis (based 
on biopsy results).  

In December 2002, the RO considered this additional evidence 
and concluded that it warranted a change in the veteran's 
service-connected skin disorders.  Specifically, the RO 
redefined the veteran's service-connected skin disorders as 
acne with keloid formation, actinic keratosis, and 
elastorrhexisa involving the head, face and neck and as acne 
with keloid formation, actinic keratosis, and elastorrhexis 
of the trunk and extremities.  The RO awarded compensable 
evaluations of 80 percent and 50 percent, respectively, for 
these service-connected disabilities, effective from 
April 24, 1996.  Also by this rating action, the RO granted a 
total disability rating based on individual unemployability, 
effective from April 24, 1996.  

Analysis

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2004).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2004).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2004).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2004).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2004).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

The record shows that the RO allowed a formal claim for 
compensation for acne, with keloid formations in October 
1945.  The claim was re-rated based on recent medical 
records, and in April 1949, the RO assigned a 50 percent 
schedular evaluation, effective from June 1948.  By letter 
dated that same month, the veteran was notified of the April 
1949 rating decision and his appellate rights thereto; 
however, he did not file a timely appeal.  Thus, the April 
1949 rating decision is final.  See 38 U.S.C. § 709 (1946); 
Veterans Regulation No. 2 (a), pt. II, par. III; VA 
Regulation 1008; effective January 25, 1936 to December 31, 
1957; currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  Consequently, VA must look 
at all the medical evidence and communications from the 
veteran subsequent to the April 1949 rating decision in order 
to determine if there is an informal claim for a total 
disability rating based on individual unemployability. 

The Board notes that the April 1949 rating decision, which is 
final and binding, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a) (2004).  In this case, the veteran has not alleged 
specific error in any earlier rating action.

While there are medical records dated from 1949 to 1996 
reflecting treatment for skin disability, none of these 
records suggest that the veteran was unemployable due to his 
service-connected disability.  In a statement received at the 
RO on April 24, 1996, the veteran asserted that an increased 
rating for his service-connected skin disorder (defined at 
that time as acne with extensive keloid) was warranted.  In 
that document, the veteran also stated that he was totally 
disabled as a result of his skin disorder.  At the time that 
the veteran filed the claim, his only service-connected 
disability was acne with extensive keloid for which a 
50 percent evaluation had been in effect since January 1949.  
Subsequently, on August 5, 2002, the veteran submitted a VA 
Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability.  

Turning to the question of whether the veteran submitted an 
informal claim prior to April 24, 1996, the Board finds that 
he did not under § 3.155 because no communication was filed 
prior to April 24, 1996 indicating the veteran's intent to 
apply for a total disability rating based on individual 
unemployability.  An informal claim must identify the benefit 
sought.  See Brannon v. West, 12 Vet. App. 32, 34 (1998) 
(noting that VA "is not required to anticipate a claim for a 
particular benefit where no intention to raise it was 
expressed and citing Talbert v. Brown, 7 Vet. App. 352, 356-
57 (1995) for the proposition that VA is not required to do a 
"prognostication" but to review issues reasonably raised by 
the substantive appeal).  

In this regard, the Board notes that, at the time that the 
veteran filed his increased rating claim in April 1996, he 
also submitted copies of private medical treatment.  One of 
these records is a letter dated on April 10, 1996 in which a 
private physician noted that he had treated the veteran for 
almost 20 years and that his skin condition "is a 
continuation of the skin condition [that] he has always 
had."  This doctor also referred to the veteran's skin 
condition as "a longstanding previously existing skin 
problem."  Significantly, however, this document does not 
specifically illustrate that the veteran was totally disabled 
due to his service-connected skin disorder.  Moreover, the 
April 10th, 1996 letter was not received at the RO until 
April 24th, 1996.  Thus, it cannot be construed as an 
informal claim.  See, 38 C.F.R. § 3.157(b)(2) (2004) (which 
stipulates that the date of receipt of evidence from a 
private physician will be accepted as the date of receipt of 
an informal claim for increased benefits when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits).  

The Board further acknowledges that a record of a VA 
outpatient treatment session conducted in June 1995 includes 
the examiner's observation that the veteran had widespread 
scarring of his trunk and upper extremities.  However, this 
physician also concluded that the veteran's actinic keratoses 
had improved with his medication and that he (the veteran) 
did not need to return to the clinic for follow-up medical 
care until five months.  As such, the Board does not find 
that this VA medical record reflects the veteran's inability 
to obtain and to maintain gainful employment as a result of 
his service-connected skin disorder.  Consequently, the Board 
concludes that this VA medical record does not establish his 
entitlement to a total disability rating based upon 
individual unemployability and may not be considered an 
informal claim for increased benefits.  See, 38 C.F.R. 
§§ 3.155, 3.157(a) & (b) (2004).  

Further, the Board notes that, in January 1996, the veteran 
received follow-up VA treatment for actinic keratoses and 
elastosis.  At that time, however, he reported having no 
complaints, and the examiner informed him that he need not 
return for follow-up treatment for six months.  As such, the 
Board does not find that this VA medical record reflects the 
veteran's inability to obtain and to maintain gainful 
employment as a result of his service-connected skin 
disorder.  Consequently, the Board concludes that this VA 
medical record may not be considered an informal claim for 
increased benefits.  See, 38 C.F.R. §§ 3.155, 3.157(a) & (b) 
(2004).  

With regard to the VA medical records reflecting treatment 
for the veteran's skin disability following the 1949 rating 
action and prior to the claim for increase in April 1996, 
these records do not show that it was factually ascertainable 
that the veteran was totally disabled due to service-
connected disability.  Thus, even if any of the treatment 
records could be construed as an informal claim, pursuant to 
38 C.F.R. § 3.157, there was no basis for establishing an 
effective date earlier than April 1996 for a higher rating.  
The veteran has not identified any records that even suggest 
unemployability due to service-connected disability and the 
Board finds none either.  

The fact of the matter remains that, on November 19, 2002, 
the veteran underwent a VA skin diseases (other than scars) 
examination, which demonstrated the presence of impressive 
actinic damage on the veteran's face and both upper 
extremities; moderate keloidal papules, scarring, and 
hyperpigmentation on his face; as well as very unusual and 
very impressive white pseudoscars on his face, chest, back, 
both upper extremities, and both lower extremities.  Upon 
review of these objective findings, the examiner provided 
impressions of resolved acne with moderate keloidal scarring, 
actinic damage, and moderate to severe papular elastorrhexis 
(based on biopsy results).  

Based upon the objective evaluation findings shown at the 
November 19th, 2002 VA examination, the RO, by a December 
2002 rating action, redefined the veteran's service-connected 
skin disorder as acne with keloid formation, actinic 
keratosis, and elastorrhexisa involving the head, face and 
neck as well as acne with keloid formation, actinic 
keratosis, and elastorrhexis of the trunk and extremities.  
In addition, the RO awarded compensable evaluations of 
80 percent and 50 percent, respectively, for these 
service-connected disabilities, effective from April 24, 
1996.  Also by this rating action, the RO granted a total 
disability rating based on individual unemployability, 
effective from April 24, 1996.  

The Board acknowledges that the veteran has asserted that the 
effective date for the grant of a total disability rating 
based on individual unemployability should be earlier than 
April 24, 1996, the date that the RO received his initial 
claim for an increased rating for his service-connected skin 
disorder and the date that the RO assigned as the effective 
date for his total rating award.  The veteran has not 
provided more specific arguments.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability: Provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are 2 or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2004).  

In Norris v. West, 12 Vet. App. 413 (1999), the veteran 
appealed a Board decision that clear and unmistakable error 
(CUE) had not been committed in various RO decisions.  In 
Norris, the veteran was granted service connection for 
anxiety neurosis in September 1973 and assigned a 30 percent 
evaluation.  The evaluation was eventually increased to 70 
percent and in September 1994 the Board granted TDIU under 
38 C.F.R. § 4.16(c).  One of the threshold questions was 
whether TDIU claims existed.  The Court held "that when an 
RO is considering a rating increase claim from a claimant 
whose schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU 
rating."  Id. at 421 (internal citations omitted).  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran appealed from a Court decision affirming a Board 
decision that a 1984 rating decision did not contain CUE.  In 
Roberson, the veteran submitted an application for benefits 
for psychiatric problems in 1982.  In 1984 he was awarded 
service connection for PTSD and assigned a 70 percent 
evaluation, which was eventually increased to 100 percent 
based on 38 C.F.R. § 4.16(a).  The Federal Circuit noted that 
although the facts of Norris were similar to the present 
case, the case was distinguishable.  

In Norris, it was the subsequent informal claims that were 
found to raise TDIU.  In the present case, it was the 
original claim for disability that was found to raise a claim 
of TDIU.  The Court held "that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability."  

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Consequently, the Board finds, based upon a totality of the 
evidence of record, that the RO received the veteran's 
increased rating claim on April 24, 1996 and that, in the 
document, the veteran asserted that he was totally disabled 
as a result of his skin disorder.  Not until the VA skin 
diseases (other than scars) examination conducted on 
November 19, 2002, which demonstrated the presence of 
impressive actinic damage on the veteran's face and both 
upper extremities; moderate keloidal papules, scarring, and 
hyperpigmentation on his face; as well as very unusual and 
very impressive white pseudoscars on his face, chest, back, 
both upper extremities, and both lower extremities; was 
competent evidence presented which reflected the veteran's 
inability to obtain and to maintain gainful employment as a 
result of his service-connected skin disorders.  The claims 
folder contains no competent evidence that the veteran was 
unable to secure substantially gainful employment due to 
service-connected disability prior to April 24, 1996.  
Accordingly, an effective date prior to April 24, 1996 for 
the grant of a total disability rating based on individual 
unemployability is not warranted.  

Since the date of receipt of the claim for an increase (April 
24, 1996) precedes the increase in disability (November 
2002), the "general rule" applies and therefore the 
effective date of the veteran's claim is governed by the 
later of the date of increase or the date the claim is 
received.  Here the later date is the date of the increase, 
November 2002.  Thus, the applicable law and regulations 
provide that an effective date of November 2002 (and no 
earlier) is actually warranted for the assignment of a total 
disability rating based on individual unemployability.  The 
RO assigned an effective date prior to April 24, 1996, based 
on the date of the claim, and on appeal the Board will not 
disturb the RO's determination in that regard.  


ORDER

An effective date earlier than April 24, 1996 for the grant 
of a total disability rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


